Citation Nr: 1117660	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim seeking service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to September 1945, from November 1946 to January 1947, from January 1947 to January 1950, from February 1950 to March 1953, and from April 1956 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.  In that decision, the RO declined to reopen the claim seeking entitlement service connection for the cause of the Veteran's death, based on a finding that new and material evidence had not been presented.  

The Board notes that additional evidence was added to the file in this case subsequent to the Statement of the Case issued in December 2008.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  However, a review of the evidence reflects that it is either duplicative or immaterial to the claim at issue, nor do the appellant or her representative maintain otherwise.  While a formal waiver was not presented for the file addressing this evidence, the file contains the appellant's December 2008 VCAA notice response, requesting that the claim be decided as soon as possible.  Also on file is a motion for advancement on the Board's docket due to the appellant's age, which was granted in April 2011.  Both or either of the aforementioned actions arguably constitute a valid waiver under 38 C.F.R. § 20.1304 (2010).  Accordingly, the Board believes that referral to the RO of this evidence is not required and that a Remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  In a decision issued in December 1999, the Board denied service connection for the cause of the Veteran's death; that decision was not appealed and became final.

2.  Evidence associated with the claims file since the December 1999 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating that service connection claim for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been presented, and the claim for service connection for the cause of the Veteran's death is not reopened and remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Notice satisfying the content requirements discussed in the Hupp case was issued to the appellant in November 2006.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Notice satisfying the content requirements discussed in the Kent case was issued to the appellant in November 2008.

Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in December 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  Under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Additionally, VA will give an individual attempting to reopen a finally decided claim assistance as outlined in 38 C.F.R. § 3.159(c)(1), (2) and (3). 38 C.F.R. § 3.159(c) (2010).  These subparagraphs relate to records not in custody of a Federal department or agency, records in that are Federal custody, and obtaining records in compensation claims.

Here, records relating to the Veteran's periods of service have been obtained and associated with the claims file, as have records of private and VA treatment.  In addition, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified; nor does the appellant so assert (see December 2008 VCAA Notice response).

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  However, VA has no specific duty to conduct an examination with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 2  Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran's death certificate reflects that he died in September 1993 at the age of 82; the immediate and cause of death was reported as obstruction of the major bile ducts (suspected malignant), with diabetes mellitus listed as a significant contributing condition.  There was no autopsy performed.  At the time of his death, service connection was in effect for postoperative residuals of a fracture of the right femur, rated 20 percent disabling and bilateral hearing loss, rated 10 percent disabling.

The appellant filed her initial service connection claim for the cause of Veteran's death in September 1993.  Among the appellant's contentions were that the Veteran was exposed to chemicals and/or radiation during service in Korea which caused his fatal bile duct cancer.  Entitlement to service connection for the cause of the Veteran's death was initially denied in an October 1993 rating action, based on findings that there was no indication that the any of the Veteran's service-connected disorders contributed materially or substantially to his death or that the primary or contributory causes of death listed on the death certificate were in any way etiologically related to service.  The October 1993 rating decision was appealed.  

In a decision issued in December 1999, the Board denied service connection for the cause of the Veteran's death.  In doing so, the Board found that that there was no causal or etiological relationship demonstrated between the (fatal) liver disease and the Veteran's periods of active duty or any of his service-connected disabilities, and concluded that there was no plausible evidence that a disability of service origin caused, or materially or substantially contributed to his death.  The appellant filed to reopen the claim in September 2006.  

The evidence before the Board at the time of the December 1999 decision includes the Veteran's STRs which are negative for any clinical abnormality or diagnosis relating to the liver and was also negative for a diagnosis of diabetes.  The Veteran's personnel records and DD 214 Forms reflect that the Veteran served in Normandy during his first period of service, in Yokohama, Japan from May to June 1952; in Korea from June 1952 to February 1953; and in Sasebo, Japan in February 1953. 

Private medical records from St. Francis Hospital dated in September 1969 reflect that the Veteran was admitted for evaluation of an enlarged liver.  At that time, he had no symptoms referable to hepatomegaly, except for slight discomfort in the right upper abdomen.  There was no history of jaundice or alcoholism.  Laboratory tests, X-ray films and clinical findings during the hospitalization were negative, and the Veteran's symptoms resolved during hospitalization, resulting in his discharge.  A final diagnosis of hepatomegaly, cause undetermined, was made. 

In May 1974, the Veteran underwent left inguinal hernia surgery.  The history indicated that he had been admitted for hospitalization due to a recurrent, slightly painful mass in the left inguinal area which had been present for several months.  The record noted that the Veteran had been hospitalized previously due to hepatomegaly of undetermined cause, and reported that there had been no subsequent recurrence of that condition. 

In March 1981, the Veteran was seen due to a history of two severe episodes of right upper quadrant pain.  Exploratory laparotomy and cholecystectomy were performed and a pathology report revealed cholelithiasis, as well as severe, acute and chronic cholecystitis of the gallbladder.  

Also on file was an April 1981 private medical statement of Dr. S. B., noting that the Veteran had been under his care for several years for arteriosclerotic heart disease and diabetes mellitus, and had been unable to work for several years.  

Private medical records reflect that Grade III and IV adenocarcinoma of the prostate was identified in April 1983.  In April 1983, the Veteran was hospitalized during which time procedures including transuretheral resection of the prostate were undertaken.  A discharge diagnosis of adenocarcinoma of the prostate, Grade III-IV, Stage D2, with skeletal and probable lymph node metastases was made.  The file includes private medical report of October 1985, indicating that a bone scan of September 1985 had revealed evidence of metastatic disease, but much improved since a study of April 1983. 

A private medical report of October 1985 from Dr. S. P. revealed that the Veteran's medical problems for which he was being treated included: diabetes mellitus with peripheral neuropathy; chronic atrial fibrillation; cancer of the prostate and peripheral vascular disease. 

The file contains a private report of the Veteran's hospitalization from mid to late August 1993 due to multiple bile duct obstructions with presumed cholangiocarcinoma.  Diabetes mellitus, insulin dependent, was listed as a complicating factor.  The history indicated that the Veteran had diabetes since 1972, a history of prostate cancer, and a cholecystectomy in 1991, but had did not have a history of liver disease and did not experience liver problems until May 1993, at which time he reported having right upper quadrant pain with no jaundice.  Thereafter, the Veteran continued to have these symptoms and to experience weight loss.  It was noted that in early August 1993, the Veteran had undergone a work-up which revealed nearly complete obstruction of the biliary duct.  A final discharge diagnosis of multiple bile duct obstructions with presumed cholangiocarcinoma was made and the Veteran was discharged home to receive hospice care.  

In a statement provided in September 1994, the appellant indicated that the Veteran had not discussed his military experience with her in detail.  She stated that however, she believed that the fact that he suffered from an enlarged liver of unknown etiology, led her to believe that it must have been due to exposure to some sort of chemical in service to include mustard gas.  She also mentioned that an enlarged liver was shown as early as 1969.  

On file is a January 1998 response from the National Personnel Records Center (NPRC) stating that there were no records indicating that the Veteran ever participated in any atmospheric testing.  

Based upon review of the aforementioned evidence, the Board denied the claim in December 1999 and that decision was not appealed.  Following the final Board decision of December 1999, the appellant filed to reopen the service connection claim for the cause of the Veteran's death in September 2006.  At that time, she contended that he was exposed to Agent Orange during his service in Korea, and in essence argued that since diabetes was a listed cause of his death, service connection should be established on a presumptive basis.  

In November 2006, a request was sent to the NPRC for information relating to any indication that the Veteran was exposed to herbicides.  In February 2007, a reply from NPRC was furnished indicating that there were no records of exposure to herbicides.  Also added to the file was a statement from the appellant summarizing the Veteran's military and medical history.

Duplicate private clinical and hospitalization records were re-submitted for the file, particularly those relating to the Veteran's treatment received in August 1993.  An article from the January 2004 edition of the VFW magazine entitled, "Korean Vets and Agent Orange" was also added to the record, which discussed the fact that regulatory presumptions had been approved for selected ground combat units from the 2nd and 7th Infantry Divisions during 1968 and 1969.  

Analysis

The appellant maintains that the Veteran's death is related to his service in Korea.  She specifically maintains that while her husband served in Korea, he was exposed to Agent Orange, warranting application of VA regulatory presumptions relating to exposure to Agent Orange during service.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service- connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) (2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: diabetes mellitus, and malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated conditions, to include diabetes mellitus Type II and prostate cancer shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  In such cases the disease presumptions outlined above will apply.  See M21-1MR, Part IV, Subpart ii, Chapter 2§ C, 10.  

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  Specifically, the new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 reads as follows:  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

In addition to the presumptive regulations, service connection based on exposure to Agent Orange may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The most recent final denial of the service connection claim for the cause of the Veteran's death was in a Board decision issued in December 1999.  At that time, the appellant was notified of such decision and her appellate rights; however, she did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Because the appellant did not appeal that decision, it is final and not subject to revision on the same factual basis. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).  In September 2006, the appellant filed to reopen the claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The question for the Board now is whether new and material evidence has been received by VA since the final December 1999 Board decision, in support of the service connection claim for the Veteran's cause of death.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

With these considerations, the Board has reviewed the record, with particular attention to the evidence received since the final December 1999 Board decision.  It bears reiterating that when the Board denied the claim in December 1999, the following reasons were provided: there was no causal or etiological relationship demonstrated between the (fatal) liver disease and the Veteran's period of active duty or any of his service-connected disabilities, and there was no plausible evidence that a disability of service origin caused, or materially or substantially contributed to his death.  As the previous denial of service connection was essentially premised on a finding that there was no medical evidence linking the Veteran's cause of death to active service, for evidence to be new and material, the evidence would have to relate to the material issue of whether the cause of the Veteran's death was is some way etiologically related to service.

The Board concludes that the evidence received since the December 1999 denial of the claim by the Board is not new and material evidence and is therefore insufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

As established by evidence on file at the time of the December 1999 Board decision, the Veteran's death certificate reflects that he died in September 1993 at the age of 82; the immediate and cause of death was reported as obstruction of the major bile ducts (suspected malignant), with diabetes mellitus listed as a significant contributing condition.  

A review of the evidence presented since the December 1999 reflects that duplicate medical records, particularly relating to treatment provided to the Veteran in August 1969, 1983 and 1993, were received.  This evidence was previously on file and considered by the Board in conjunction with the December 1999 decision.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Hence the duplicate medical records do not constitute new and material evidence.  

Also submitted for the record since December 1999 are the appellant's statements to the effect that the Veteran sustained some kind of chemical exposure, specifically claimed as Agent Orange, during service which was related to the listed causes of his death.  These unsubstantiated assertions are essentially the same as those previously made to VA prior to the issuance of the 1999 Board decision.  Thus, this evidence is not new.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence); See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, these contentions in and of themselves, do not constitute new and material evidence; in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court held that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

Also added to the record is a February 2007 certification received from NPRC stating that there were no records indicating that the Veteran was exposed to herbicides during any of his periods of service.  Essentially, this is duplicative of findings made by NPRC to the same effect in January 1998, reflecting that there were no indications or records indicating that that the Veteran was involved in any atmospheric testing.  Moreover, this evidence is not new and material, as evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

In addition, the evidence added to the file since December 1989 includes an article from the January 2004 edition of the VFW magazine entitled, "Korean Vets and Agent Orange", which discussed the fact that regulatory presumptions had been approved for selected ground combat units from the 2nd and 7th Infantry Divisions during 1968 and 1969.  This evidence, although new, is not material to the claim, as the Veteran did not service on active duty in 1968 or 1969.  In fact, his last period of service was completed in February 1962.  

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, as is the case here, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  As discussed herein, no material evidence has been presented in conjunction with the service connection claim for the cause of the Veteran's death, subsequent to the final Board decision of December 1999.  Specifically, there has been no new evidence presented which is also material to the matter of whether a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  Further, (other than statements from the appellant) no additional evidence has been presented for the record since the December 1999 Board decision, which establishes, suggests or even discusses exposure to any chemical or herbicide during service or an etiological relationship between such exposure and any of the listed causes of the Veteran's death.  

As a related matter, there has been no new and material evidence presented which would establish or even suggest that the presumptive provisions applicable to herbicide exposure in service, as found under 38 C.F.R. § 3.307(a)(6)(iii) and to be codified at 38 C.F.R. § 3.307(a)(6)(iv), are applicable to this claim.  In this case, the record does not indicate, nor does the appellant maintain that the Veteran had service in Vietnam.  As explained above, the aforementioned presumptive provisions are also applicable to certain Veterans who served in Korea.  While the record indicates that the Veteran did serve in Korea from June 1952 to February 1953, the newly amended and expanded presumptive provisions are applicable only to veterans who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  Unfortunately, the Veteran had no such service, and as such the presumptive provisions relating to herbicide exposure are not applicable, in spite of the fact that both diabetes mellitus and prostate cancer were diagnosed during the Veteran's lifetime.  

In sum, no new and material evidence as contemplated by 38 C.F.R. § 3.156(a) has been presented with which to reopen the service connection claim for the cause of the Veteran's death.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been presented, the service connection claim for the cause of the Veteran's death is not reopened and remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


